Exhibit 99.2 CORPORATE PARTICIPANTS Jose Gordo magicJack VocalTec Ltd. - CFO Jerry Vento magicJack VocalTec Ltd. - President and CEO Tim McDonald magicJack VocalTec Ltd. - COO CONFERENCE CALL PARTICIPANTS Tim Horan Oppenheimer & Co. - Analyst Greg Miller Canaccord Genuity - Analyst Greg Burns Sidoti & Company - Analyst PRESENTATION Operator Good day, everyone, and welcome to the magicJack VocalTec fourth-quarter and full-year 2014 financial results conference call. As a reminder, today's call is being recorded. And joining us on the call are Gerald Vento, President and CEO; Jose Gordo, Chief Financial Officer; and Timothy McDonald, Chief Operating Officer. At this time, I would like to turn the call over to Mr. Gordo. You may begin, sir. Jose Gordo - magicJack VocalTec Ltd. - CFO Thank you, operator. Good afternoon and welcome to the magicJack fourth-quarter 2014 earnings call. I am Jose Gordo, CFO. With me on the call today is Gerald Vento, President and CEO, and Timothy McDonald, Chief Operating Officer. During the call, we will make statements related to our business that may be considered forward-looking in nature under federal securities laws. These statements reflect our current views regarding the future only as of today and should not be reflected upon as representing our views as of any subsequent date. These statements are subject to a variety of risks and uncertainties that could cause actual results to differ materially from expectations. For a discussion of the material risks and other important factors that could affect our actual results, please refer to our annual report on Form 10-K, which was filed with the SEC today on March 16, 2015. Also during the course of today's call, we will refer to certain non-GAAP financial measures. There is a reconciliation schedule showing GAAP versus non-GAAP results currently available in our press release issued after the close of the market today, which is located on our website at www.vocaltec.com. With that, I will turn the call over to Jerry. Jerry Vento - magicJack VocalTec Ltd. - President and CEO Thank you, Jose. As we a signal that we see visibility in our cash flow and wanted to be responsive to some of our shareholders who have been asking about a buyback for some time. We have had mixed results. We bought a lot of stock back in the past and it really hasn't always resulted in a share price increase, although it has been accretive to EPS. So we are going to be opportunistic and it is going to be, I think, price based. And we will see how it goes and we will certainly update on progress. But we are happy we have the Board's approval on it. Greg Burns - Sidoti & Company - Analyst Okay. Thank you. Operator And with no questions remaining in the queue, I would like to turn the conference back over to management for any comments or closing remarks. Jerry Vento - magicJack VocalTec Ltd. - President and CEO Thank you all for your participation. Look forward to talking to you on our next call. Operator And this does conclude today's conference. We thank you all for your participation. You may now disconnect. 13 DISCLAIMER Thomson Reuters reserves the right to make changes to documents, content, or other information on this web site without obligation to notify any person of such changes. In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-looking statements regarding a variety of items. Such forward-looking statements are based upon current expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any forward-looking statement based on a number of important factors and risks, which are more specifically identified in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements will be realized. THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON REUTERS OR THE APPLICABLE COMPANY ASSUME ANY RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATIONPROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS. © 2015 Thomson Reuters. All Rights Reserved. 14
